                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                      )
                                                   )   Criminal Action No. 5: 15-050-DCR
           Plaintiff/Respondent,                   )                   and
                                                   )    Civil Action No. 5: 18-484-DCR
    V.                                             )
                                                   )
    EDGAR LERMA FLORES,                            )     MEMORANDUM OPINION
                                                   )         AND ORDER
           Defendant/Movant.                       )

                                    *** *** *** ***

         Defendant Edgar Lerma Flores pleaded guilty on October 7, 2015, to conspiring to

distribute five kilograms or more of cocaine and conspiring to distribute 500 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. [Record Nos. 82, 124]

Flores was sentenced to 300 months’ imprisonment on each count, to run concurrently, to be

followed by a total term of five years of supervised release. [Record No. 134] Flores’s

sentence was affirmed on appeal. United States v. Romero, 704 F. App’x 445, 446-49 (6th

Cir. 2017). Flores has now filed a pro se motion under 28 U.S.C. § 2255, alleging ineffective

assistance of counsel at the re-arraignment, sentencing, and during appellate phrases of his

prosecution. [Record No. 209]

                                              I.

         Flores originally retained attorney Dan Carman in May 2015. [See Record Nos. 6,

177.] He argues that Carmen’s performance was deficient because he failed to secure a

“lenient” plea agreement under Rule 11(c)(1)(B) or (c)(1)(C) of the Federal Rules of Criminal

Procedure. Flores also contends that Carman assured him that if he followed his instructions

                                            -1-
 
and responded to the Court with “yes, Your Honor,” he would be sentenced to no more than

ten years’ imprisonment. [Record No. 209-1, p. 3-4]

       Following the entry of his guilty plea, Flores also retained attorney Joseph Lopez to act

as co-counsel to Carman during sentencing. [Record No. 86] Flores alleges that Carman and

Lopez provided deficient representation during the sentencing phase of the proceedings

because they lacked knowledge regarding the applicable United States Sentencing Guidelines

and continued to promise him that he would receive a sentence of no more than ten years.

Flores also contends that Carman and Lopez failed to present evidence regarding mitigating

factors during sentencing and that they improperly failed to object to the drug quantity

attributed to him and failed to object to his criminal history calculation. [Record No. 209, p.

6] Next, Flores asserts that he did not have a sufficient opportunity to review his Presentence

Investigation Report (“PSR”) with his attorneys. [Record No. 209-2, p. 9]

       Mark Wettle was appointed under the Criminal Justice Act to represent Flores during

his appeal. [Record No. 180] Flores argues that Wettle provided ineffective assistance during

the appeal process because he failed to assert a litany of issues that Flores asked him to raise.

[Record Nos. 209-1, p. 2; 209-2, pp. 13-14] Flores also asserts that Wettle’s representation

was ineffective per se because he failed to file a petition for a writ of certiorari, as Flores

requested.

                                               II.

       Flores challenges are governed by the well-known “performance” and “prejudice”

standard established in Strickland v. Washington, 466 U.S. 668 (1984), because he claims he

was denied the effective assistance of counsel guaranteed by the Sixth Amendment. To

establish that counsel’s assistance was constitutionally ineffective, a petitioner must show that
                                              -2-
 
his “counsel’s representation fell below an objective standard of reasonableness” and “there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 688, 694. “In reviewing a § 2255 motion in

which a factual dispute arises, the habeas court must hold an evidentiary hearing to determine

the truth of the petitioner’s claims” unless the record conclusively shows that the petitioner is

not entitled to relief. Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007). See also

28 U.S.C. § 2255(b). The Court has reviewed Flores’s claims and finds that the record

conclusively shows that he is not entitled to relief on most of his claims. However, a limited

evidentiary hearing will be required to resolve Flores’s claim that attorney Carman told him to

“just say yes” to the Court’s inquiries to obtain a favorable sentence.

                                              III.

                                               A.

       Flores’s assertions that Carman performed deficiently by failing to secure a “favorable

contractual plea agreement” are without merit. Flores was charged with two counts of

conspiring to distribute controlled substances and two counts of possession with intent to

distribute controlled substances. Each charge carried a mandatory statutory minimum of ten

years’ imprisonment and a maximum of life. Attorney Carman negotiated with the United

States a plea agreement in which Flores conceded guilt on the two conspiracy charges and the

remaining counts were dismissed. And due to his timely entry of a guilty plea, Flores received

a three-level reduction to his base offense level for acceptance of responsibility.

       To the extent Flores argues that counsel should have obtained a more favorable plea

agreement, there is no suggestion that the government was willing to agree to any other terms.

And under the facts presented, the undersigned would not have accepted a binding plea
                                              -3-
 
agreement under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. Courts

generally do not accept plea agreements under Rule 11(c)(1)(C) unless “the agreed sentence is

within the applicable guideline range. . . .” U.S.S.G. § 6B1.2(c). Flores’s guidelines range

was 235-293 months—well in excess of the 120 month (maximum) sentence he argues counsel

should have obtained. For these reasons, counsel’s failure to obtain a more favorable plea

agreement does not constitute ineffective assistance and the defendant was not prejudiced by

counsel’s failure to do so.

        Flores also contends that Carman constantly guaranteed him that if he followed

Carman’s instructions and responded to the Court with “yes, Your Honor,” he would be

sentenced to no more than ten years in prison. [Record Nos. 209-1, pp. 3-4; 209-3, p. 2] Flores

alleges that he tried to relay these promises to the Court, but he was unable to do so. Id. He

also states that, while he “clearly accepted responsibility [for] the cocaine,” he “doubted

existence of the methamphetamine during plea colloquy and sentencing.” [Record No. 209-2,

p. 6]

        Although Flores does not say so explicitly, he suggests that he relied on Carman’s

promises of a “lenient sentence” in deciding to plead guilty. A guilty plea is valid if it was

entered into both voluntarily and intelligently, as determined under the totality of

circumstances leading up to the plea. Bousley v. United States, 523 U.S. 614, 618 (1998);

Boykin v. Alabama, 395 U.S. 238, 242-44 (1969). Courts must be able to rely on a defendant’s

statements made during a plea colloquy, and “dispositions by guilty pleas are accorded a great

deal of finality.” Blackledge v. Allison, 431 U.S. 63, 71 (1977). Where the district court has

scrupulously followed the procedure required for accepting the defendant’s guilty plea, the



                                             -4-
 
defendant ordinarily is bound by his statements in response to the court’s inquiry. Baker v.

United States, 781 F.2d 85, 90 (6th Cir. 1986).

        Here, the Court began by reminding Flores that he had been placed under oath and that

his answers must be truthful. [Record No. 96, p. 4] Flores acknowledged understanding that

he could be prosecuted for failing to give truthful answers during the proceeding. He advised

the Court that he was twenty-eight years old and had attended school through the third year of

middle school in Mexico. He was able to read and write in Spanish, was not under the

influence of any drugs or alcohol, and had never had (or been diagnosed with having) any type

of mental health issues. Id. at 5-6. Attorney Carman reported that he had not had any problems

communicating with Flores using an interpreter, and that he believed Flores understood the

nature of the charges. Id. at 6-7.

        Flores acknowledged that he had received a copy of the indictment. Id. at 7. And when

asked whether he had discussed the charges and the case in general with Carman, Flores

responded: “part of the discovery is that sort of things. I haven’t seen it.” Id. at 8. Carman

then advised the Court as follows:

        Your Honor, we’ve gone over this. And I apologize for any hiccups. It’s my
        understanding we’ve gone over discovery at the Grayson County Detention
        Center in the case. Much of the discovery in this case involved witness
        statements, and so those are things that just kind of needed to be related to him.
        . . . Well, or just read to him . . . from papers. And so when we were talking
        about discovery, you know, I think—I remember we had a discussion about—
        much of the discovery issues what people have said. And so there’s—that’s not
        as tangible as a videotape, for example, an audiotape. And so I think that’s what
        I’ve tried to, you know, convey to [Flores]. Certainly, I think he also
        understands that other than witness statements, the discovery against him would
        include drugs that were found, you know. . . . I think he understands all of that.

Id. at 8-9.



                                              -5-
 
       The Court then asked Flores again whether he had had an opportunity to discuss the

charges and the case in general with his attorney. Flores responded, “partly yes, and partly no,

but yes.” Id. at 9. As a result of this ambiguous response, the Court inquired further: “There

are certain charges that are made against you in the case, and then there’s also the overall case

that involves other parties that have been charged. Have you had the opportunity to discuss

the charges that have been made against you in the case with your attorney?” Flores responded

“no.” Id. At that point, Carman was given the opportunity to confer with Flores off-the-record,

with the assistance of an interpreter.

       Following Carman and Flores’s off-the-record discussion, the Court asked Flores

whether he understood the charges against him. Id. at 10. Flores acknowledged that he did.

Flores went on to advise the Court that he had the opportunity to discuss the entire case with

Carman, and that he was satisfied with the representation Carman had provided. Id. Flores

also acknowledged that he understood the terms and conditions of the plea agreement and its

supplement, which he had signed after reviewing the documents with Carman and an

interpreter. Id. at 11. Next, Flores confirmed that the plea agreement and supplement

represented his only agreement he had with the government.

       The Assistant United States Attorney assigned to the case summarized the plea

agreement aloud, including the following provisions:

       The maximum statutory punishment for Counts 1 and 2 is imprisonment for not
       less than 10 years. However, the parties have entered into guideline
       recommendations and calculations to this Court, and they may object to or argue
       in favor of other calculations. This guideline recommendation is not binding
       upon the Court. The parties agree that the defendant’s relevant conduct includes
       at least 1.5 kilograms but less than 4.5 kilograms of actual methamphetamine,
       and at least five but less than 15 kilograms of cocaine. This is a base offense
       level of 36.


                                              -6-
 
Id. at 13. Flores acknowledged that the attorney for the United States accurately summarized

the essential parts of the plea agreement. Id. at 15. He also told the Court that no one else had

made any promises to him that had caused him to sign the documents or to indicate that he

wished to enter a guilty plea. Id.

       The Court then advised Flores of the possible penalties, which could range from ten

years to life imprisonment on each count. Flores was also informed that he would not be able

to withdraw from his plea agreement simply because his attorney’s prediction or his belief

about his guidelines’ calculation was incorrect. Id. at 20.

       Flores acknowledged that he intended to plead guilty because he was, in fact, guilty of

the offenses charged in Counts 1 and 2 of the indictment. Id. at 27. The Court accepted

Flores’s guilty plea, finding that he was fully competent and had entered a knowing and

voluntary guilty plea which was supported by an independent factual basis. The Court

concluded by asking Flores whether “there [was] anything I asked you, and even after

clarification you were not able to understand what I was asking, but you went ahead and

answered anyway? Anything like that at all?” [Record No. 96, p. 30] Flores responded that

there was not. Id.

       A review of the re-arraignment transcripts demonstrates that Flores’s claim that he was

“not allowed” to address the Court is simply inaccurate. The Court spoke extensively with

Flores during his re-arraignment hearing. Flores also addressed the Court directly during

sentencing, stating: “I took a bad decision to be with those people.” [Record No. 185, p. 101]

Ordinarily, Flores would be held to all the statements he made under oath in open court,

without further inquiry. See Baker, 781 F.2d at 90. However, Flores now appears to claim

that his answers during re-arraignment were based on Carman’s directive to “just say yes” to
                                              -7-
 
all of the Court’s questions. Because the court cannot resolve this issue without making

credibility determinations and assessing the alleged off-the-record conversations between

Flores, Carman, and perhaps Lopez, an evidentiary hearing is required to resolve this claim.

See MacLloyd v. United States, 684 F. App’x 555, 561-62 (6th Cir. 2017).

       Flores also contends that he was deprived “a fair opportunity to review and amend the

PSR with the effective assistance of counsels.” [Record No. 209-2, p. 9] Flores was sentenced

on January 27, 2016. His PSR was prepared on December 23, 2015, and disclosed to his

attorneys by January 6, 2016, at the latest. Carman sent an e-mail to the United States

Probation Office on that date, with copies to Lopez and the Assistant United States Attorney,

asserting several objections to the PSR. Flores does not state that he was actually precluded

from reviewing the PSR prior to sentencing, nor does he explain why he did not have a “fair

opportunity” to do so. Instead, Flores acknowledged at the outset of the sentencing hearing

that “he had the opportunity to review [his] presentence report and also to discuss the report

with his attorneys to his satisfaction.” [Record No. 185, p. 3] Regardless, Flores has not stated

how he was prejudiced by this alleged deprivation, as required under Strickland, 466 U.S at

694.

       Flores goes on to argue that Carman and Lopez made various mistakes of constitutional

magnitude during sentencing, but his individual arguments are poorly developed and often

difficult to follow.   First, he claims that his attorneys did not “familiarize with the correct

application of U.S. Sentencing Guidelines and prepare for sentencing.” [Record No. 209-1, p.

4] It is not entirely clear why he thinks so. Flores devotes a significant portion of his

memorandum discussing the drug quantities attributed to him at sentencing. However, he

acknowledged through his plea agreement that his relevant conduct included at least 1.5
                                              -8-
 
kilograms but less than 4.5 kilograms of actual methamphetamine, and at least five but less

than 15 kilograms of cocaine. Flores also agreed that his guidelines base offense level was 36.

Counsel did not perform unreasonably by failing to object to the drug quantities or the base

offense level to which the defendant had already conceded in his plea agreement.1 See Birdse

v. United States, Nos. 13-cv-02894, 13-cv-02895, 2016 WL 4250476, *8 (W.D. Tenn. Aug.

10, 2016).

              Flores also complains that his criminal history was overstated at sentencing. [Record

No. 209-2, pp. 7-8] However, Flores was on probation for aggravated driving under the

influence in Illinois when he committed the offenses at issue in this matter. This resulted in a

criminal history computation of three and a criminal history category of II. See U.S.S.G. §§

4A1.1, 4A1.2(m). Attorneys Carman and Lopez objected to these calculations and argued

zealously during the sentencing hearing that the Court should grant a downward departure

based on the circumstances of the case. [Record No. 185, pp. 5-7] Flores has not identified

any non-frivolous argument that his attorneys could have raised with respect to his criminal

history computation, nor has he otherwise shown that counsel made such serious errors that

they were not functioning as the counsel guaranteed by the Sixth Amendment. See Strickland,

466 U.S. at 687-88; Sowell v. Bradshaw, 372 F.3d 821, 836 (6th Cir. 2004).




                                                            
1
  As previously discussed, the Court will hold an evidentiary hearing regarding the knowing and
voluntary nature of Flores’ guilty plea. To the extent Flores “doubted the existence of
methamphetamine during [the] plea colloquy,” it is unclear whether he expressed such doubts to
attorney Carman and what impact, if any, these doubts had on Flores’ decision to enter a guilty
plea. [See Record Nos. 209-1, p. 4; 209-2, p. 20.] The parties should be prepared to address this
issue during the evidentiary hearing.
 

                                                               -9-
 
       Flores contends that, had Carman and Lopez been more knowledgeable about the

United States Sentencing Guidelines, they would have argued against “impermissible double

counting.” [Record No. 209-2, p. 10] Specifically, he contends that this Court erred in

considering the quantity of drugs, his leadership role and criminal history, and his family ties

in the United States under 18 U.S.C. § 3553(a). While these issues may give rise to arguments

for departures under the guidelines, they may also be considered under § 3553(a)(1). And in

fact, Flores’s attorneys asked the Court to consider his familial connections and limited

criminal history as mitigating factors. [Record No. 185, p. 98] Next, as reflected at pages 86-

89 of the sentencing transcript, Flores’s counsel also argued that he should have not receive a

leadership role under U.S.S.G. § 3B1.1(a). [Record No. 185, pp. 86-89] But unfortunately for

Flores the facts did not support his position. Id. at 89-94.

       Flores contends that Carman and Lopez failed “to present clarifying evidence to

antagonize court’s misestimation of character with mitigating and characteristic material

evidence.” [Record No. 209-2, pp. 4-5] While this argument is not entirely clear, defendant

has not identified any evidence, mitigating or otherwise, that his attorneys should have

presented during sentencing, but did not. A § 2255 motion cannot stand on “vague and

conclusory assertions of a constitutional violation; rather, the [motion] must set forth facts with

sufficient detail to point the district court to the real possibility of a constitutional error.”

Robinson v. United States, 582 F. Supp. 2d 919 (N.D. Ohio 2008) (citing Oliver v. United

States, 961 F.2d 1339, 1343 n.5 (7th Cir. 1992)). Accordingly, this claim is without merit.

       Finally, Flores devotes a significant portion of the memorandum in support of his §

2255 motion outlining the reasons he believes his co-defendants Beltran and Canto lied when

they testified during his sentencing. It is unclear how this relates to his ineffective-assistance-
                                              - 10 -
 
of-counsel claims, but attorney Lopez vigorously cross-examined both witnesses. Much of the

cross-examination dealt with the same factors Flores raises now: that is, the co-defendants’

alleged drug dealing activities and the purported inconsistencies in their statements. Lopez

argued to the Court that the witnesses were not credible and they contradicted one another

when it came whether Flores directed certain drug deliveries. Although the Court ultimately

deemed the discrepancies to be minor ones that did not impact the witnesses’ credibility,

counsel argued this point thoroughly.

                                           B.

       After attorney Carman filed a Notice of Appeal on Flores’s behalf and was permitted

to withdraw from further representation of the defendant. Thereafter, Mark Wettle was

appointed as counsel for purposes of appeal. Wettle argued on Flores’s behalf that this Court

erred by departing upward from the guidelines range without the prior notice required by

Federal Rule Criminal Procedure 32(h). United States v. Flores, No. 16-5138. However, the

United States Court of Appeals for the Sixth Circuit determined that this Court’s deviation

from the guidelines range was a variance pursuant to the factors enumerated in 18 U.S.C. §

3553(a). Accordingly, no prior notice was required.

       Flores contends that Wettle’s representation was constitutionally deficient because he

failed to raise a variety of other arguments on appeal. [Record No. 209-2, p. 12-13] However,

“the decision of which among the possible claims to pursue on appeal is entrusted to counsel’s

professional judgment, which is presumed to be effective unless the ignored issues are clearly

stronger than those presented.” Sullivan v. United States, 587 F. App’x 935, 944 (6th Cir.

2014) (citing McFarland v. Yukins, 365 F.3d 688, 710 (6th Cir. 2004)); Joshua v. DeWitt, 341

F.3d 430, 441 (6th Cir. 2003). Further, “the process of winnowing out weaker arguments on
                                            - 11 -
 
appeal and focusing on those more likely to prevail, far from being evidence of incompetence,

is the hallmark of effective appellate advocacy.” Sullivan, 587 F. App’x at 942 (quoting Smith

v. Murray, 477 U.S. 527, 536 (1986)).

       In this case, appellate counsel’s decision clearly was within the realm of reasonable

professional judgment. Had Wettle pursued Flores’s claim that he was not a leader or organizer

under U.S.S.G. § 3B1.1, the Sixth Circuit would have applied a deferential standard of review,

most likely clear error. See United States v. Arellanes-Pena, 729 F. App’x 430 (6th Cir. 2018)

( “If answering a question “entails primarily . . . factual work,” we review for clear error.”)

(quoting U.S. Bank Nat’l Ass’n v. Vill. at Lakeridge, LLC, 138 S. Ct. 960, 967 (2018)). This

Court’s decision to assign the four-level leadership enhancement was a heavily factual

determination, particularly because it was based upon the testimony of two witnesses whose

testimony this Court deemed credible.

       Wettle also acted reasonably in declining to pursue a claim on appeal regarding Flores’s

criminal history calculation. The precise argument Flores wished to raise is unclear, but he

does not appear to contest his criminal history as stated in the PSR. [See Record No. 209-2, p.

8.] Instead, Flores argues that he has not been convicted of violating the conditions of his

probation in Illinois.

       One criminal history point was attributed to the aggravated driving under the influence

conviction from which the probation arose. See U.S.S.G. § 4A1.1. Two other criminal history

points were added because Flores was on probation when he engaged in the drug conspiracies

at issue in this case. See id. at § 4A1.2(m). Whether Flores had been convicted for the

probation violation makes no difference. Regardless of the standard of review, this argument

is without merit and appellate counsel was not required to raise it. See United States v. Green,
                                             - 12 -
 
729 F. App’x 416, 419 (6th Cir. 2018) (reviewing challenge to criminal history for plain error

where defendant had not raised precise arguments previously).

       Flores also contends that Wettle should have raised issues including his right to testify,

“lodestar guideline range,” impermissible double counting, and “reasonableness of sentence

assessments.” [Record No. 209-2, p. 13] However, he has not explained what Wettle should

have argued and why these issues would have been likely to make a difference in the outcome

of his appeal. The basis of his “right to testify” assertion is unclear, as he pleaded guilty in

lieu of a trial. Sentences generally are reviewed for abuse of discretion, and Flores has not

presented any argument to suggest that his sentence was procedurally or substantively

unreasonable. See United States v. Rios, 830 F.3d 403, 435 (6th Cir. 2016). Accordingly,

Wettle did not provide ineffective representation on appeal by failing to raise these claims.

       Finally, Flores asserts that Wettle was ineffective per se because he failed to file a

petition for a writ of certiorari to the United States Supreme Court, as Flores requested. But

unlike a direct appeal, review by the Supreme Court is discretionary and Flores does not have

a constitutional right to pursue a petition for a writ of certiorari. See Washpun v. United States,

109 F. App’x 733, 735 (6th Cir. 2004) (citing Wainwright v. Torna, 455 U.S. 586, 587 (1982)).

Where a defendant has no right to counsel, he cannot be deprived of the effective assistance of

counsel. Id. (citing Wainwright, 455 U.S. at 587-88). Accordingly, Flores cannot successfully

claim that Wettle’s failure to file a petition for a writ of certiorari to the Supreme Court

amounts to ineffective assistance of counsel.

                                                IV.

       Because the Court will conduct a hearing solely on the issue of the content and

circumstances of any off-the-record communications between the defendant and attorney
                                              - 13 -
 
Carman that would affect the validity of Flores’s guilty plea, the Court must consider

appointment of counsel. See Rue 8(c), Rules Governing Section 2255 Proceedings (“If an

evidentiary hearing is warranted, the judge must appoint an attorney to represent a moving

party who qualifies to have counsel appointed under 18 U.S.C. § 3006A.”). The Court will

instruct the Clerk to provide Defendant Flores an appropriate CJA affidavit form to

demonstrate any financial inability to retain counsel. Upon timely receipt of a request for

appointed counsel and the qualifying affidavit, the Court will proceed to appoint counsel under

Rule 8.

                                               V.

       Based on the foregoing, it is hereby

       ORDERED as follows:

       1.     The Clerk shall promptly provide to Defendant a CJA Financial Affidavit (CJA

23).

       2.     Defendant shall return the completed CJA 23 with a written request for

appointment of counsel before December 3, 2018.

       3.     The Court will conduct an evidentiary hearing consistent with the terms of this

Order on Friday, February 1, 2019, beginning at the hour of 9:00 a.m., at the United States

Courthouse in Lexington, Kentucky.

       4.     The United States Attorney’s Office shall secure and serve any forms required

by the Bureau of Prisons to assure the defendant’s presence at the hearing.

       5.     Attorneys Daniel Carman and Joseph Lopez are directed to be present at the

evidentiary hearing. The Clerk of the Court is directed to forward a copy of this Memorandum

Opinion and Order to these attorneys.
                                              - 14 -
 
    Dated: November 16, 2018.




                                - 15 -
 
